CAUSE NO. 74947

THE STATE OF TEXAS                                     239th District Court
                                                                                  FILED IN
vs                                                     of                   14th COURT OF APPEALS
Michael Lee Hocutt                                     Brazoria County, Texas HOUSTON, TEXAS
                                                                           10/29/2015 9:23:39 AM
                                 NOTICE OF ASSIGNMENT ON APPEAL            CHRISTOPHER A. PRINE
                                                                                    Clerk
         ON THE 9th day of October, 2015, the defendant in the above styled and numbered
cause excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, Fourteenth Judicial District.

Date of Judgment or Other Order Appealed From: 10/7/15

Date of Sentencing: 10/7/15

Name of Trial Court Judge:          Pat Sebesta

Name of Court Reporter:            Ida Salinas

Name and Address of Defense Attorney on Appeal:
                           Perry Stevens, (Appointed)
                           603 E. Mulberry
                           Angleton, Texas 77515

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? No

Appeal Bond: No               Date N/A

Offense and Punishment: BURGLARY OF HABITATION: SIXTY (60) YEARS - TDCJ-ID

                                                  RHONDA BARCHAK, District Clerk

                                                  By /S/ Kathleen McDougald, Deputy




Appeal Notice of Assignment
                                           12410




                                                                                              --r--~

                                                                                              C.)
                                                                                                -..-,. -,
                                                                                              ,.._ ....... _....-

                                         NO. 74947

                                                   IN THE DISTRICT COU~ ·:,: ·,
                                                                                                     '"""     ""-.

STATE OF TEXAS                                §                                                '·'"-·····-·
                                                                                                "-·~r·--- ~,

                                                                                                _...... ..."".
                                                                                                {~:::i
                                              §                               fJ)   (;,,.,.


vs.                                           §    239th JUDICIAL DISTRICT
                                              §
MICHAEL LEE HOCUTT                            §    BRAZORIA COUNTY, TEXAS


                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Michael Lee Hocutt, Defendant in the above styled and numbered cause, and

gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against Michael Lee Hocutt.

                                           Respectfully submitted,

                                           LAW OFFICE OF MICHAEL C. DIAZ
                                           20228 Hwy. 6
                                           Manvel, Texas 77578
                                           Tel: (281) 489-2400
                                           Fax: (281) 489-2401



                                           By: _ _ _ _- 1 - - + - - - - - - - - - -
                                               Michael C. D z
                                               State Bar No. 0 793616
                                               Attorney for Michael Lee Hocutt
                              CERTIFICATE OF SERVICE

       This is to certify that on October 9, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Brazoria County, Texas, by

hand delivery.




                                          Micha~